Case 2:18-cv-02217-SJO-FFM Document 100 Filed 11/16/18 Page 1 of 6 Page ID #:2850



 1 AVENATTI & ASSOCIATES, APC
   Michael J. Avenatti, State Bar No. 206929
 2 Ahmed Ibrahim, State Bar No. 238739
   520 Newport Center Drive, Suite 1400
 3 Newport Beach, CA 92660
   Telephone: 949.706.7000
 4 Facsimile: 949.706.7050

 5   Attorneys for Plaintiff Stephanie Clifford
     a.k.a. Stormy Daniels a.k.a. Peggy Peterson
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   STEPHANIE CLIFFORD a.k.a.                     CASE NO.: 2:18-cv-02217-SJO-FFM
     STORMY DANIELS a.k.a. PEGGY
12   PETERSON, an individual,
                                                   PLAINTIFF’S REPLY BRIEF IN
13                      Plaintiff,                 SUPPORT OF MOTION FOR
14         vs.                                     LEAVE TO AMEND TO FILE
                                                   SECOND AMENDED COMPLAINT
15
     DONALD J. TRUMP a.k.a. DAVID
16   DENNISON, and individual,                     Hearing Date: December 3, 2018
     ESSENTIAL CONSULTANTS, LLC, a                 Hearing Time: 10:00 a.m.
17   Delaware Limited Liability Company,           Location:     Courtroom 10C
     MICHAEL COHEN and DOES 1
18   through 10, inclusive,
19
                        Defendants.
20

21

22

23

24

25

26

27

28

       PLAINTIFF’S REPLY BRIEF IN SUPPORT OF MOTION FOR LEAVE TO AMEND TO FILE SECOND
                                      AMENDED COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 100 Filed 11/16/18 Page 2 of 6 Page ID #:2851



 1         The tone of Michael Cohen’s opposition brief would cause one to believe that
 2   Plaintiff sought leave to amend to add multiple new causes of action against Mr. Cohen.
 3   On the contrary, Plaintiff seeks leave to amend to omit the sole cause of action pending
 4   against Mr. Cohen individually.      This fact alone demonstrates the absurdity of Mr.
 5   Cohen’s “opposition.” Mr. Cohen offers no proper reason to deny leave to amend.
 6   Further, Mr. Cohen raises several arguments that cannot and should not be resolved in the
 7   context of this Motion. Plaintiff’s motion should be granted for many reasons.
 8         First, the only issue actually before the Court on this Motion is whether Plaintiff
 9   should be permitted leave to amend to omit the cause of action for defamation against
10   Mr. Cohen. As Plaintiff argued in her Motion, the “court should freely give leave when
11   justice so requires.” Fed. R. Civ. P. 15(a). This “policy is ‘to be applied with extreme
12   liberality.’” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir.
13   2003) (citation). Thus, leave to amend should be “freely given” when factors such as
14   “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to
15   cure deficiencies by amendments previously allowed, undue prejudice to the opposing
16   party by virtue of allowance of the amendment, futility of amendment” do not require its
17   denial. Id. at 1052 (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). Within the Ninth
18   Circuit, “it is the consideration of prejudice to the opposing party that carries the greatest
19   weight.” Eminence, 316 F.3d at 1052. Thus, “[a]bsent prejudice, or a strong showing of
20   any of the remaining Foman factors, there exists a presumption under Rule 15(a) in favor
21   of granting leave to amend.” Id.; see also Verizon Delaware, Inc. v. Covad Commc’ns
22   Co., 377 F.3d 1081, 1091 (9th Cir. 2004) (affirming district court’s grant of leave to
23   amend despite the fact that a motion to strike was pending).
24         Mr. Cohen argues that Plaintiff’s request demonstrates bad faith and/or undue
25   delay. However, this claim of bad faith is premised on the assertion that the original
26   cause of action for defamation should not have been brought, not that the request to
27   amend is itself improper. Although Plaintiff vigorously disputes the contention that the
28   cause of action for defamation was brought in bad faith (see below), it has nothing to do
                                                -1-
         PLAINTIFF’S REPLY BRIEF IN SUPPORT OF MOTION FOR LEAVE TO AMEND TO FILE SECOND
                                        AMENDED COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 100 Filed 11/16/18 Page 3 of 6 Page ID #:2852



 1   with the request for leave to amend. Indeed, denial of leave to amend would not in any
 2   way cure Mr. Cohen’s complaints. Quite the opposite is true; denial of leave to amend
 3   would only prolong the supposed bad faith Mr. Cohen takes issue with.
 4         With regard to Mr. Cohen’s contention that Plaintiff delayed in seeking leave to
 5   amend, there is no scheduling order in this action. Accordingly, there is no deadline for
 6   seeking leave to amend. In fact, this action has been stayed (at Mr. Cohen’s insistence)
 7   since April 27, 2018. [Dkt. 53.] The Court did not set a briefing schedule on the Motion
 8   to Strike until September 24, 2018. [Dkt. 83.] Prior to the Court’s Order setting a
 9   briefing schedule, given the stay and the pendency of Defendants’ efforts to compel
10   arbitration, it was not apparent that the Court would ever reach, let alone decide, the
11   merits of the Motion to Strike. Plaintiff did not unduly delay the filing of this Motion.
12   Nevertheless, even if Plaintiff had, denial of leave to amend would not cure this claimed
13   issue; it would only exacerbate it. Granting leave to amend to omit the only cause of
14   action pending against Mr. Cohen individually cannot possibly prejudice him.
15         Second, although irrelevant to the resolution of this Motion, Plaintiff does not
16   concede that the defamation claim against Mr. Cohen was meritless. Indeed, assuming
17   for the sake of argument that California law governs, arguments identical to the ones Mr.
18   Cohen made in his Motion to Strike were recently rejected in Dickinson v. Cosby, 17
19   Cal.App.5th 655, 685 (2017).       There, after Janice Dickinson went public with her
20   accusations of rape against Bill Cosby, his attorney issued a press release characterizing
21   the accusation as a lie. See id. at 660. Dickinson brought a defamation action against
22   Cosby and he filed an anti-SLAPP motion. Id. at 660. Notably, Cosby made a very
23   similar argument to that of Mr. Cohen, namely that the gist of the press release was not
24   that Dickinson lied about the allegations of rape, but rather that she was simply a liar. Id.
25   at 690. The court rejected this argument because it could not as a matter of law conclude
26   that the gist of the press release was that Dickinson was a liar rather than that she had lied
27   about the rape. Id. at 691. Mr. Cohen’s argument in his anti-SLAPP Motion should
28   similarly have been rejected. Here, therefore, Plaintiff did not seek to leave to amend
                                                -2-
         PLAINTIFF’S REPLY BRIEF IN SUPPORT OF MOTION FOR LEAVE TO AMEND TO FILE SECOND
                                        AMENDED COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 100 Filed 11/16/18 Page 4 of 6 Page ID #:2853



 1   based on a concession that the defamation claim was meritless and the Court cannot and
 2   should not premise any ruling or decision on any assertion to the contrary.
 3         Third, although Plaintiff seeks leave to amend to omit the defamation claim,
 4   Plaintiff did in fact oppose Mr. Cohen’s Motion to Strike. [Dkt. 90.] As argued therein,
 5   Mr. Cohen failed to invoke the correct law in his Motion and the Motion to Strike should
 6   be denied for that simple reason. [Id. at 2-6.] The Court has not ruled on Mr. Cohen’s
 7   Motion, let alone granted it. See Cal. Civ. Proc. Code § 425.16(c)(1) (only a defendant
 8   prevailing on a motion to strike is entitled to recover attorneys’ fees.). Accordingly, Mr.
 9   Cohen’s entitlement to attorneys’ fees (or lack thereof) in connection with the Motion to
10   Strike is not at issue in this Motion and should not be addressed. In the event that the
11   Court does grant the Motion to Strike (which it should not), Mr. Cohen’s entitlement to
12   attorneys’ fees (or lack thereof) can be addressed at that time. In the interim, it is entirely
13   inappropriate for the Court to consider the issue of attorneys’ fees under California’s anti-
14   SLAPP statute. Cal. Civ. Proc. Code § 425.16(c)(1).
15         Fourth, for all the same reasons, Mr. Cohen’s request for Rule 11 sanctions and
16   conditions on amendment should be denied. Mr. Cohen’s request for Rule 11 sanctions is
17   particularly without merit because it is procedurally improper and fails to comply with
18   Rule 11 itself. Rule 11 is clear that a “motion for sanctions must be made separately
19   from any other motion and must describe the specific conduct that allegedly violates Rule
20   11(b).” Fed. R. Civ. P. 11(c)(2) (emphasis added); see also Holgate v. Baldwin, 425 F.3d
21   671, 677 (9th Cir. 2005) (“The 1993 Amendments to Rule 11 . . . place
22   stringent notice and filing requirements on parties seeking sanctions.”). Mr. Cohen’s
23   request, however unmeritorious, must be denied for the simple reason that Mr. Cohen
24   failed to file a properly noticed motion requesting Rule 11 sanctions. Similarly, Mr.
25   Cohen’s request for conditions to be imposed on amendment should be denied. As
26   argued, Plaintiff’s cause of action for defamation was not meritless. See Dickinson, 17
27   Cal.App.5th at 685. Further, imposing conditions such as those requested by Mr. Cohen
28   under the circumstances would only cause parties to forego amendment to pleadings that
                                                -3-
         PLAINTIFF’S REPLY BRIEF IN SUPPORT OF MOTION FOR LEAVE TO AMEND TO FILE SECOND
                                        AMENDED COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 100 Filed 11/16/18 Page 5 of 6 Page ID #:2854



 1   in fact simplify the litigation for fear that in doing so they would be subject to such
 2   “conditions.” This runs counter to Rule 15’s admonition that leave to amend should be
 3   freely given. Fed. R. Civ. P. 15.
 4         Finally, Plaintiff has already responded to Mr. Cohen’s contention that this Motion
 5   was filed in violation of the Local Rules. [Dkt. 93.] Plaintiff need not repeat the
 6   arguments made in the prior filing and incorporates them herein by this reference. [Id.]
 7   Moreover, it is also noteworthy that Mr. Cohen’s Opposition is, under the Local Rules,
 8   untimely. Local Rule 7-9 provides that opposition papers must be filed “not later than
 9   twenty-one (21) days before the date designated for the hearing of the motion.” This
10   Motion is noticed for a hearing on December 3. Mr. Cohen did not file his Opposition
11   until November 13 – less than 21 days prior to the hearing. Moreover, in violation of this
12   Court’s Standing Order, the Opposition was not filed until 4:25 PM on November 13.
13         In closing, Plaintiff is compelled to make the following statements in light of the
14   unfortunate personalized and highly unprofessional nature of the attacks made by Mr.
15   Cohen in his opposition papers. The reality is this. Mr. Cohen is in no position to be
16   lecturing anyone about bad faith or the truth. He is a fraud and a now a proven
17   criminal, as Plaintiff and her counsel have been saying for months. This is readily
18   apparent from the very statement Mr. Cohen issued in February of this year in an effort to
19   persuade the public that he was innocent of wrongdoing. It also happens to be the same
20   statement that includes the one which Plaintiff contends is defamatory.
21         In the statement, Mr. Cohen stated that the complaint filed with the Federal
22   Election Commission alleged that “I somehow violated campaign finance laws by
23   facilitating an excess, in-kind contribution.” [Dkt 14, Ex. 3.] Incredibly, he asserted
24   “[t]he allegations in the complaint are factually unsupported and without legal
25   merit[.]” [Id. (emphasis added).] We now know that to be completely false. Mr. Cohen
26   admitted, under oath, in his plea agreement that he was guilty of various federal crimes,
27   including campaign finance violations. [See Dkt 89-3, Exs. R & T.]
28         Mr. Cohen also stated, referring to the $130,000 transaction, that “[n]either the
                                                -4-
         PLAINTIFF’S REPLY BRIEF IN SUPPORT OF MOTION FOR LEAVE TO AMEND TO FILE SECOND
                                        AMENDED COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 100 Filed 11/16/18 Page 6 of 6 Page ID #:2855



 1   Trump Organization nor the Trump campaign was a party to the transaction with
 2   Ms. Clifford, and neither reimbursed me for the payment, either directly or
 3   indirectly.” [Dkt 14, Ex. 3 (emphasis added).] Another lie. Mr. Cohen admitted under
 4   oath to the district court in New York that “on or about October of 2016, in coordination
 5   with, and at the direction of, [a candidate for federal office (referring to Mr.
 6   Trump)], I arranged to make a payment to a second individual with information that
 7   would be harmful to the candidate and to the campaign to keep the individual from
 8   disclosing the information. To accomplish this, I used a company that was under my
 9   control to make a payment in the sum of $130,000. The monies I advanced through my
10   company were later repaid to me by the candidate.” [Dkt 89-3, Ex. T at 23:15-25
11   (emphasis added).]
12          It did not end there. Mr. Cohen’s lies continued: “The payment to Ms. Clifford
13   was lawful, and was not a campaign contribution or a campaign expenditure by anyone.”
14   [Dkt 14, Ex. 3.] Mr. Cohen’s admission of guilt confirms this statement was also false.
15   In fact, he specifically admitted he arranged the payment to prevent the disclosure of
16   information that “would be harmful to the candidate and to the campaign.” [Dkt 89-3,
17   Ex. T at 23:15-25.]
18         Mr. Cohen’s contention, therefore, that Ms. Clifford did not have an appropriate
19   basis to bring her claim is completely without basis. As is apparent, the only one making
20   false statements and in bad faith is Mr. Cohen himself.
21         Accordingly, for the reasons set forth herein and in Plaintiff’s moving papers,
22   Plaintiff respectfully requests that the Court grant this Motion for Leave to Amend and
23   accept the proposed Second Amended Complaint for filing.
24   Dated: November 16, 2018                     AVENATTI & ASSOCIATES, APC
25
                                           By:          /s/ Michael J. Avenatti
26                                                Michael J. Avenatti
27
                                                  Ahmed Ibrahim
                                                  Attorneys for Plaintiff Stephanie Clifford
28
                                                -5-
         PLAINTIFF’S REPLY BRIEF IN SUPPORT OF MOTION FOR LEAVE TO AMEND TO FILE SECOND
                                        AMENDED COMPLAINT
